Case 15-58444-wlh      Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document      Page 1 of 50




  IT IS ORDERED as set forth below:



   Date: April 15, 2021

                                             _____________________________________
                                                        Wendy L. Hagenau
                                                   U.S. Bankruptcy Court Judge

_______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:
                                                               CASE NO. 15-58444-WLH
 NRCT, LLC,
                                                               CHAPTER 11
          Debtor.

          ORDER ON FINAL APPLICATION FOR COMPENSATION FILED BY
                      MORRIS, MANNING & MARTIN, LLP

       THIS MATTER is before the Court on the Sixth and Final Application for Compensation

and Supplement to Final Fee Application (Case No. 15-58444 Doc. No. 173) (the “Application”)

and the Supplement to Final Fee Application (Case No. 15-58444 Doc. No. 179) filed by Morris,

Manning & Martin, LLP, pursuant to which it seeks final approval of all fees paid to it under the

First through Fifth Applications in the amount of $236,332.46, together with an additional

$4,757.12 of fees deferred from the Fifth Interim Fee Application, $18,643.43 included in the Sixth



                                                1
Case 15-58444-wlh            Doc 223       Filed 04/15/21 Entered 04/15/21 15:57:21                        Desc Main
                                          Document      Page 2 of 50



and Final Application, $15,953.00 incurred between November 16, 2020 and January 7, 2021, and

reductions of $15,169.75 based on the Court’s order in the Sugarloaf case, for a total of

$260,516.26. 1

    I.   FACTS

         NRCT, together with its affiliates, Bay Circle Properties, LLC (“Bay Circle”), DCT

Systems Group, LLC (“DCT”), Sugarloaf Centre, LLC (“Sugarloaf”), and Nilhan Developers,

LLC (“Nilhan Developers”) (collectively the “Debtors”), each filed a petition for relief under

Chapter 11 of the Bankruptcy Code on May 4, 2015. On June 8, 2015, the Court administratively

consolidated the Debtors’ cases. The manager of each of the Debtors is Chuck Thakkar (“Mr.

Thakkar”). Ownership in each debtor differs somewhat but, in general in each debtor, ownership

is held by some combination of Mr. Thakkar, his children Rohan and Niloy, his wife, and/or a

company which some combination of the Thakkar family owns.

         The immediate reason for filing bankruptcy was a default by the Debtors on a series of loan

agreements with Wells Fargo Bank, N.A. 2 Eleven days into the case, Wells Fargo filed a Motion

for the Appointment of a Chapter 11 Trustee (Case No. 15-58440 Doc. No. 12). After an

evidentiary hearing, the Court denied the request and appointed an examiner instead (Case No. 15-

58440 Doc. No. 134). The examiner served until November 30, 2016 and prepared several reports

regarding the Debtors, their cash management systems, and intercompany debts (Case No. 15-

58440 Docs. Nos. 157, 274, 304, and 414).


1
  The Court entered orders on similar issues on MMM’s Final Application for Compensation in the Sugarloaf and
Nilhan Developers cases (Case No. 15-58442 Doc. No. 201 & Case No. 15-58443 Doc. No. 253).
2
  Wells Fargo Bank, N.A. began its association with the Debtors in 2008. The history is set out in several prior orders
issued by the Court, including the Order Denying Substantive Consolidation (Case No. 15-58440 Doc. No. 797). In
short, Wells Fargo, the Debtors, and related entities executed a series of promissory notes pursuant to which the
Debtors guaranteed the obligations and the indebtedness owed under the notes. The obligations were secured by
collateral including real and personal property owned by the Debtors. In April 2015, Wells Fargo sent a notice to all
obligors accelerating the maturity of all amounts due and stating it intended to foreclose on real property collateral on
May 15, 2015. The notice precipitated the Debtors’ bankruptcy filings.

                                                           2
Case 15-58444-wlh       Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                   Document      Page 3 of 50



       The obligations to Wells Fargo were secured by certain real property owned by the Debtors.

Wells Fargo, the Debtors, and other non-debtor entities including Chuck, Niloy, and Rohan

Thakkar executed a Settlement Agreement on November 18, 2015 in which Wells Fargo agreed to

forbear from enforcing obligations and performance owed by the Debtor and other loan parties

(the “Settlement Agreement”). The Settlement Agreement was amended on January 8, 2016 and

approved by the Court on January 13, 2016 (Case No. 15-58440 Doc. No. 302). The Settlement

Agreement required the full amount of the debt to Wells Fargo to be paid by April 30, 2017 and

set various deadlines for interim payments and release prices for the collateral. If Wells Fargo was

not paid in full by April 30, 2017, it could record deeds-in-lieu of foreclosure on certain of NRCT’s

property and property of the other Debtors without further hearing.           After the Settlement

Agreement was finalized and approved, Wells Fargo assigned its interest and claim to Bay Point

Capital Partners, L.P. (“Bay Point”).

       The first several months of these cases were devoted to the Debtors liquidating or

refinancing various pieces of property to meet milestone payment deadlines agreed to by Wells

Fargo. All of the Debtors except NRCT liquidated property to satisfy Wells Fargo. NRCT held

only non-income producing real property and did not liquidate any real property to pay Wells

Fargo. As one of the milestone payments was approaching, Bay Circle sought to sell its property.

Good Gateway, LLC and SEG Gateway, LLC (collectively “Gateway”) held a judgment lien on

Mr. Thakkar’s one-half interest in the Bay Circle property when Mr. Thakkar conveyed the

property to Bay Circle. Gateway objected that its interest in the Bay Circle property was

unnecessarily lost and asked for adequate protection of the lien it lost by virtue of the sale of the

Bay Circle property. The Court approved the sale and provided Gateway a replacement lien on

Bay Circle’s claims for contribution and subrogation (“Contribution Claim”) (Case No. 15-58440



                                                 3
Case 15-58444-wlh       Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                   Document      Page 4 of 50



Doc. No. 797) (the “AP Order”). The Court later modified the AP Order (Case No. 15-58440 Doc.

No. 1125), as will be discussed in more detail below.

       Behind the scenes, these bankruptcy cases have been impacted and driven to a certain

extent by litigation between Mr. Thakkar and his family, on the one hand, and Gateway, on the

other. Gateway obtained judgments in the amounts of $2.5 million and $12 million against Mr.

Thakkar, NCT Systems, Inc, and other non-debtor entities in a Florida state court. Due to

subsequent litigation, Gateway claims multiple interests in the Debtors’ cases, including an interest

in NRCT (by way of a judgment it holds against Rohan Thakkar, who is a 50% owner of NRCT);

50% of any recovery by Nilhan Financial, LLC, a creditor of the Debtors; and the adequate

protection claim in the Bay Circle case.

       Gateway filed claims in the cases, all of which were disallowed except the claim in Bay

Circle. Gateway also filed a Motion for Relief from Stay (Case No. 15-58440 Doc. No. 307) early

in the cases seeking to continue litigation in the Florida courts, which the Court denied (Case No.

15-58440 Doc. No. 380). The parties remain determined to litigate though, as evidenced by the

numerous cases filed in this Court, Florida, and elsewhere. In fact, Mr. Thakkar has testified that

he will continue to litigate with Gateway forever. (See Transcript of Hearing on December 4,

2020, Case No. 15-58440 Doc. No. 936 at 147 line 12 (Mr. Thakkar stated he intended to appeal

“till I die.”)). In these bankruptcy cases, there have been seven adversary proceedings and more

appeals, although not all are directly related to Gateway. Gateway has also continued its collection

efforts outside of bankruptcy. (See Case No. 15-58443 Doc. No. 206.)

       On December 11, 2018, after notice and a hearing, the Court appointed a Chapter 11

Trustee in all five cases (Case No. 15-58440 Doc. No. 919). The appointment was triggered by

Mr. Thakkar’s actions in the Nilhan Developers case. In short, without notifying the Court or his



                                                 4
Case 15-58444-wlh      Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document      Page 5 of 50



counsel and without Court approval, Mr. Thakkar exercised an option to re-acquire property for

over $9 million and incurred unauthorized secured post-petition financing in that amount from an

insider (for over $5 million) and a third party. The Court appointed Ronald L. Glass as Chapter

11 Trustee for all the Debtors (Case No. 15-58440 Doc. No. 922).             Mr. Thakkar sought

reconsideration of the order appointing a trustee (Case No. 15-58440 Doc. No. 947), which the

Court considered at a hearing on February 7, 2019 and denied (Case No. 15-58440 Doc. No. 1248).

       The Trustee sought to retain Morris Manning and Martin, LLP (“MMM”) as his counsel.

Mr. Thakkar objected to the retention of MMM, and MMM filed a brief in support of the Trustee’s

application. The Court considered the Application to Retain MMM at a hearing on January 17,

2019, at which Mr. Thakkar voiced opposition to MMM’s retention since MMM had potentially

represented entities with interests adverse to Mr. Thakkar personally or other non-debtor entities.

The Court instructed Mr. Thakkar to provide MMM with a list of parties against which the firm

should check for conflicts. Mr. Thakkar failed to provide a list of entities as instructed, so MMM

researched other Thakkar entities, ran a conflicts check on over 100 entities, and filed a

supplemental brief and affidavit in support of its retention (Case No. 15-58440 Docs. Nos. 970 &

971). The Court held a continued hearing on February 7, 2019, after which the Court approved

the retention of MMM (Case No. 15-58440 Doc. No. 976).

       At the initial status conference with the Trustee on December 18, 2018, the Court requested

the Trustee address several issues including: assessing the potential Contribution Claim of Bay

Circle, resolving pending litigation, and bringing these cases to a final disposition. The Trustee

reviewed the assets and liabilities of each debtor and filed a Status Report on February 26, 2019

with his initial findings and questions (Case No. 15-58440 Doc. No. 983). After a failed attempt

at mediating a global settlement of all issues, including those involving Gateway, the Trustee



                                                5
Case 15-58444-wlh      Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document      Page 6 of 50



moved forward in each case to bring matters to a posture to be decided by the Court. At that point,

the cases were all taking different paths to resolution and the cases were severed on May 5, 2020

(Case No. 15-58440 Doc. No. 1420).

       A.    Facts Regarding NRCT

       On the petition date, NRCT owned 9.9 acres of undeveloped property located on Tench

Road, Gwinnett County, Georgia (the “Tench Road Property”) (Case No. 15-58440 Doc. No. 793).

NRCT filed a motion seeking approval of a sale of the Tench Road Property on October 24, 2017,

which was granted on December 5, 2017 (Case No. 15-58440 Doc. No. 817). On August 12, 2019,

the Trustee sold the Tench Road Property to JBGL Atlanta Development 2014, LLC for $2 million,

generating proceeds in the amount of $1,985,865.06 (Case No. 15-58440 Doc. No. 1185). NRCT

also scheduled undeveloped real property on Peachtree Industrial Road in Gwinnett County and

Block Knob, Pickens County, and a residential lot in Greenwood, South Carolina for a total value

of over $6 million. Finally, NRCT scheduled investments in two Asia funds, with an approximate

value of $2 million.

       Wells Fargo held a deed to secure debt and deed in lieu of foreclosure secured by NRCT’s

Tench Road and Peachtree Industrial Road properties. After the Settlement Agreement with Wells

Fargo was approved, Wells Fargo’s interests and claims were assigned to Bay Point. The other

Debtors liquidated property to satisfy the Bay Point debt. Bay Point did not release the deed to

secure debt executed by NRCT in favor of Wells Fargo and continued to hold deeds in lieu on

NRCT’s two properties. Bay Point contended that, pursuant to the Settlement Agreement, it was

entitled to indemnification and reimbursement from the Debtors for fees and expenses incurred in

connection with the bankruptcy cases and litigation filed by Mr. Thakkar and DCT related to Bay

Point’s foreclosure of DCT’s property. The Trustee contended that Bay Point had already received



                                                6
Case 15-58444-wlh      Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document      Page 7 of 50



all the funds to which it was entitled. The Trustee and Bay Point negotiated a settlement pursuant

to which Bay Point agreed, in part, to provide the Trustee with the unrecorded deeds in lieu and

release all liens against the Debtors and/or any property owned by any debtor, including property

owned by NRCT. The Trustee filed a motion seeking approval of the settlement with Bay Point

(Case No. 15-58440 Doc. No. 1029), on April 24, 2019, which the Court granted on June 10, 2019

(Case No. 15-58440 Doc. No. 1089), after Court directed modification as discussed below.

       B.    Contribution Claim

       As noted above, when the Court approved the sale of Bay Circle’s property, the Court

provided Gateway with a Contribution Claim (Case No. 15-58440 Doc. No. 797). When the

Trustee was appointed, the Trustee was tasked with investigating the potential Contribution Claim

of Bay Circle against NRCT and any other Debtors or entities. The Trustee asked GlassRatner to

use its expertise and analyze possible claims by Bay Circle against the other Debtors and non-

debtors, taking into account payments made by the different Debtors and other obligors both before

and after the filing of the petition. On March 27, 2019, the Trustee filed his Preliminary Analysis

Regarding Bay Circle’s Contribution Claim (Case No. 15-58440 Doc. No. 1007) (“Preliminary

Report”) with a chart showing the payments made by the Debtors to Wells Fargo and Bay Point.

The Trustee sought additional information to complete the analysis, and Paul Dopp of GlassRatner

conducted an analysis and produced a report suggesting possible claims based on various

assumptions (the “Dopp Report”).

       On April 29, 2019, the Trustee filed a Motion Requesting Determination of the Amount of

Debtor Bay Circle’s Contribution Claim (Case No. 15-58440 Doc. No. 1030), attaching the Dopp

Report (“Motion to Determine Claim”). The Trustee requested the Court enter an order holding

Bay Circle has a contribution claim against NRCT and each of the non-debtor obligors in the



                                                7
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                  Document      Page 8 of 50



amount of $2,675,000. Mr. Thakkar and Saloni Thakkar, Niloy and Rohan Thakkar, and Gateway

all filed responses (Case No. 15-58440 Docs. Nos. 1066, 1067, & 1068). The Thakkars objected

to the procedural posture of the motion and argued it was not appropriate for the Trustee to pursue

a claim on behalf of Bay Circle against NRCT since he served as trustee of both. Gateway argued

in favor of calculating Bay Circle’s Contribution Claim using all co-obligors, not just the Debtors.

       The Court held a hearing on May 30, 2019, at which it heard the Motion to Determine

Claim, the motion to approve the settlement with Bay Point, and MMM’s First Interim Fee

Application. The hearing is discussed in more detail below. The Court required a modification to

the Bay Point settlement agreement, approved MMM’s fees on an interim basis, and entered a

scheduling order on May 31, 2019 (Case No. 15-58440 Doc. No. 1080). Among other things, the

Scheduling Order instructed parties-in-interest to submit papers about whether the Court should

modify its AP Order and directed the Trustee to file a motion for approval of any arrangement

whereby Gateway may prosecute the Contribution Claim of Bay Circle.

       The Trustee filed a Position Statement Regarding Modification of the Court’s AP Order as

it Relates to Subrogation (Case No. 15-58440 Doc. No. 1092). Mr. Thakkar and Saloni Thakkar

and Niloy and Rohan Thakkar filed supplemental briefs in which they requested the Court modify

its AP Order (Case No. 15-58440 Docs. Nos. 1099 & 1101). Gateway filed a response asserting

the AP Order should stand (Case No. 15-58440 Doc. No. 1100). On July 2, 2019, the Court entered

an Amendment to Order on Amended and Restated Motion for Relief under 11 U.S.C. § 363 and

Substantive Consolidation (Case No. 15-58440 Doc. No. 1125). It modified the AP Order to

clarify the order in three key ways: the order was without prejudice to any defenses that might be

raised to the Contribution Claim; the lien held by Gateway was only on the net proceeds of Bay




                                                 8
Case 15-58444-wlh      Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document      Page 9 of 50



Circle’s claims; and, although Bay Circle may have claims against non-debtors, Gateway’s lien

was only on Bay Circle’s claims against the other Debtors.

        On June 20, 2019, the Trustee filed a Motion for Order Regarding Standing to Pursue

Contribution and/or Subrogation Claims of Bay Circle (Case No. 15-58440 Doc. No. 1093). The

Court approved the motion and granted Gateway standing to pursue the Contribution Claim of Bay

Circle on July 11, 2019 (Case No. 15-58440 Doc. No. 1137). Gateway filed an adversary

complaint on behalf of the Trustee against NRCT with respect to Bay Circle’s Contribution Claim

on August 13, 2019, initiating Adversary Proceeding No. 19-05284. The adversary proceeding

remains pending.

        C.   Nilhan Financial Claims

        Nilhan Financial was an affiliate of the Debtors when the cases were filed, and NRCT’s

schedules reflected debts owed to Nilhan Financial in the amount of $13,953,776 and $91,524.

On March 20, 2017, an involuntary bankruptcy petition was filed against Nilhan Financial in the

United States Bankruptcy Court for the Middle District of Florida. An order for relief was entered

and on December 15, 2017, the case was converted to Chapter 7, and a trustee was appointed for

Nilhan Financial. On September 4, 2019, Norcross Hospitality, Niloy, and Rohan Thakkar filed a

Motion for Order: 1) Amending Schedules; or 2) In the Alternative, Requiring the Trustee to

Amend Schedules as Necessary to Reflect Status of Certain Scheduled Claims as Disputed and

Subject to Offset (Case No. 15-58440 Doc. No. 1200). They argued the schedules of all Debtors,

including NRCT, should be amended by the Trustee to reflect different amounts due to Nilhan

Financial. The motion asked the court to order the Trustee to investigate the schedules and amend

them.




                                                9
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 10 of 50



       After a mediation failed, Norcross Hospitality and Rohan and Niloy Thakkar collectively

filed an Objection to Scheduled Claims of Nilhan Financial, LLC in each of the Nilhan Developers

and NRCT cases seeking to disallow or reduce the scheduled claims of Nilhan Financial or,

alternatively, to require the Trustee to amend the schedules to show the Nilhan Financial claims as

disputed (Case No. 15-58440 Doc. No. 1269). Norcross Hospitality and the Thakkars objected to

the $13,953,776 scheduled claim of Nilhan Financial in the NRCT case in its entirety on the basis

that there was no evidence in NRCT’s books and records that NRCT ever received any proceeds

of the Wells Fargo loan from Nilhan Financial. They contended there was no consideration for

any obligation to Nilhan Financial. Moreover, to the extent the number reflected on the NRCT

Schedules was an allocation of the Wells Fargo debt, the Wells Fargo debt was satisfied and they

contended NRCT had no further obligation to Nilhan Financial.

       The Trustee, Gateway, and the Chapter 7 Trustee for Nilhan Financial all responded (Case

No. 15-58440 Docs. Nos. 1294, 1295, & 1296) and opposed the motion to require the Trustee to

amend and object. The Court held an evidentiary hearing on February 4, 2020. The Court found

no basis for allowing a claim to Nilhan Financial in the amount of $13,953,776. While the NRCT

Schedules did list a claim in the amount of $13,953,776 to Nilhan Financial, no other evidence

supported that liability and no evidence was presented of an actual transfer of funds from Nilhan

Financial to NRCT to support the claimed amount. Accordingly, the Court disallowed the Nilhan

Financial claim of $13,953,776 in the NRCT case. As no objection was stated to the claim of

$91,524, that claim of Nilhan Financial was allowed (Case No. 15-58440 Doc. No. 1347, as

amended and restated at Doc. No. 1365).




                                                10
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document     Page 11 of 50



       D.    Plan and Dismissal

       At various points throughout the case, the Thakkars have sought to dismiss this and the

other Debtors’ cases. Mr. Thakkar, acting pro se as manager of the Debtors, filed a Motion to

Dismiss (Case No. 15-58440 Doc. No. 1060) on May 20, 2019. With the assistance of counsel, he

filed an Amended Motion to Dismiss on July 9, 2019 (Case No. 15-58440 Doc. No. 1134), which

adopted and amended his previous motion to dismiss. On July 29, 2019, the Trustee filed a

response in opposition to the requests for dismissal (Case No. 15-58440 Doc. No. 1160), arguing

the proposals to dismiss the cases upon paying some but not all claims constituted an impermissible

structured dismissal. Gateway and the Nilhan Financial Trustee joined in opposing dismissal of

the case (Case No. 15-58440 Docs. Nos. 1167 & 1168).

       Before the Court heard the requests for dismissal, the Trustee filed a Motion for Order

Directing Mediation (Case No. 15-58440 Doc. No. 1193, amended at Doc. No. 1194). No one

objected, and the Court authorized and directed mediation and appointed retired Bankruptcy Judge

Mary Grace Diehl as mediator (Case No. 15-58440 Doc. No. 1201). The Trustee and his counsel,

among others, attended the mediation on October 24 and 25, 2019, which then continued

telephonically for several days thereafter.

       After the mediation concluded with no agreement, the Court scheduled a hearing for

January 16, 2020 to consider the Thakkars prior requests for dismissal. Prior to the hearing, the

Trustee, Gateway, and the Nilhan Financial Trustee filed supplemental responses in opposition to

dismissal (Case No. 15-58440 Docs. Nos. 1280, 1283 & 1284). The Court determined dismissal

was not appropriate and the issues regarding the Nilhan Financial claims had to be resolved. The

Court scheduled an evidentiary hearing to consider the objection to Nilhan Financial’s claims and

directed the Trustee to propose a plan to bring the case to a resolution.



                                                 11
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 12 of 50



       The Trustee filed a Chapter 11 plan and disclosure statement on February 18, 2020 (Case

No. 15-58440 Docs. Nos. 1319 & 1320). The Court held a hearing on the disclosure statement on

March 24, 2020, after which the Trustee filed a First Amended Plan (Case No. 15-58440 Doc. No.

1375) and related disclosure statement (Case No. 15-58440 Doc. No. 1376) on April 9, 2020. The

Trustee filed a Second Amended Plan and disclosure statement on April 21, 2020 (Case No. 15-

58440 Docs. Nos. 1404 & 1405). Mr. Thakkar opposed the Trustee’s proposed resolution of the

case and objected to the disclosure statement (Case No. 15-58440 Doc. No. 1413) and sought

dismissal of the case (Case No. 15-58440 Doc. No. 1394). The Trustee, Gateway, and the Nilhan

Financial Trustee all responded in opposition to dismissal (Case No. 15-58440 Docs. Nos. 1412,

1414 & 1415).

       The Court held a hearing on April 30, 2020, after which it converted the Bay Circle case,

severed the cases from joint administration, and approved the Trustee’s disclosure statement (Case

No. 15-58444 Doc. No. 96). Mr. Thakkar and Rohan and Niloy Thakkar objected to confirmation

(Case No. 15-58444 Docs. Nos. 105 & 108, as supplemented at Doc. No. 110). The Court held a

hearing on confirmation of the Trustee’s plan on June 9, 2020, at which it considered the Thakkars’

objections and directed the Trustee to further amend the plan.

       The Trustee filed a Third Amended Plan on June 19, 2020 (Case No. 15-58444 Doc. No.

117). Mr. Thakkar filed a Statement Regarding Revised Plan (Case No. 15-58444 Doc. No. 118),

which included Mr. Thakkar’s own proposal to include specific language in the plan to provide an

option for a financial instrument to cover the Contribution Claim. Mr. Thakkar filed a renewed

objection to confirmation and requested the Trustee further modify the plan (Case No. 15-58444

Docs. Nos. 126 & 128), and the Trustee filed a brief in support of confirmation (Case No. 15-

58444 Doc. No. 127). The Trustee filed a Fourth Amended Plan (Case No. 15-58444 Doc. No.



                                                12
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                 Document     Page 13 of 50



131) on July 16, 2020, which the Court confirmed on July 16, 2020 (Case No. 15-58444 Doc. No.

132). The confirmation order provided:

       This order is without prejudice to the Plan Agent or any party in interest seeking
       Bankruptcy Court approval of a financial instrument including, without limitation,
       a bond or letter of credit or similar instrument, that would provide for and guarantee
       payment of the potential maximum liability of the Contribution Action or in
       combination with any remaining Cash on hand would provide for and guarantee
       payment of the potential maximum liability of the Contribution Action (a
       “Contribution Fund”). Upon approval of a Contribution Fund, the Plan Agent or
       any party in interest may request a determination from the Court that the Plan is
       substantially consummated and a final decree may be entered upon such terms as
       the Court deems appropriate. All parties’ rights to request approval of a
       Contribution Fund or to oppose such relief are hereby preserved.

Id. at 3. The Court also denied Mr. Thakkar’s request to dismiss the case (Case No. 15-58444

Doc. No. 133). Mr. Thakkar appealed the confirmation order, but the appeal was dismissed (Case

No. 15-58444 Doc. No. 170), and the effective date of the plan was November 17, 2020 (Case No.

15-58444 Doc. No. 171).

       E.    Fee Applications

       MMM filed five interim fee applications. The Second, Third, and Fourth applications were

unopposed. All five were granted by the Court, though the Court only approved 90% of the fees

sought in the Fifth Application and reserved the remaining 10% for further consideration upon

final application. To date, counsel has been paid fees in the amount of $236,332.46. In its Sixth

and Final Fee Application and Supplement, MMM seeks allowance and payment of an additional

$39,353.55 in fees (including the amount withheld from the Fifth Interim Fee Application), minus

reductions of $15,169.75, for a total of $260,516.26.

       MMM filed its First Interim Fee Application (Case No. 15-58440 Doc. No. 1023) on April

19, 2019 for fees and expenses incurred from December 11, 2018 through March 31, 2019.

Counsel not only sought compensation for work done in each of the individual bankruptcy cases,



                                                13
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                  Document     Page 14 of 50



but it also sought fees and expenses for “general” work done on behalf of all the Debtors, which it

divided by all five Debtors. The First Interim Fee Application included fees and expenses incurred

at the outset of the case reviewing the docket, the various schedules, and the examiner’s reports,

understanding the relationships among the Debtors and other entities, reviewing monthly operating

reports for the Debtors, and attending status conferences. MMM also spent time preparing the

motions to retain MMM and GlassRatner, including conducting an extensive conflicts check, and

their initial fee applications as well as responding to Mr. Thakkar’s motion to reconsider

appointing a trustee and Mr. Thakkar’s objection to MMM’s retention. In the NRCT case, counsel

reviewed the Court’s orders and applicable law regarding contribution, requested and reviewed

discovery regarding amounts paid to Wells Fargo and Bay Circle, consulted on the Dopp Report

and drafted the Preliminary Report, investigated the status of pending litigation, and considered a

potential sale of property.

       Mr. Thakkar, as managing member of the Debtor, filed an objection (Case No. 15-58440

Doc. No. 1044). He also filed a motion to continue the hearing on the interim fee application (Case

No. 15-58440 Doc. No. 1058), stating he believed the fees were excessive and for services beyond

the scope of what was required. The Trustee responded that Mr. Thakkar did not have standing to

object to MMM’s fees and it was Mr. Thakkar’s conduct that caused the Trustee to incur additional

fees and expenses (Case No. 15-58440 Doc. No. 1071). The Court held a hearing on May 30,

2019, at which Mr. Thakkar withdrew his objection on the express condition that he could object

at the time of the final fee application. The Court authorized the Trustee to pay MMM a total of

$59,658.52, consisting of $45,092.00 for fees specific to NRCT plus $14,566.52 for its allocable

share of general fees and expenses incurred by all the Debtors (Case No. 15-58440 Doc. No. 1083),




                                                14
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21           Desc Main
                                  Document     Page 15 of 50



all on an interim basis, stating that objections to the amount of fees and the allocation among

Debtors were reserved until the hearing on the final fee application.

       MMM filed its Second Interim Fee Application (Case No. 15-58440 Doc. No. 1173) on

August 9, 2019 seeking fees and expenses incurred from April 1, 2019 through August 2, 2019.

The Second Interim Fee Application covered work in the NRCT case including reviewing

discovery from Wells Fargo and Bay Point, conducting settlement discussions with Bay Point and

drafting and filing a Rule 9019 motion, requesting turnover of funds in a Raymond James account,

discussing revisions to the Dopp report and the Trustee’s contribution analysis and objections

thereto, drafting a motion to strike pleadings filed by Mr. Thakkar, reviewing pleadings filed by

Gateway, preparing for and attending the hearing on the settlement motion and contribution

analysis, submitting a brief on modifying the AP Order, obtaining an order on Gateway’s standing

to prosecute Bay Circle’s Contribution Claim, and modifying and consummating the Bay Point

settlement. The “general” category applicable to multiple Debtors included fees for preparing and

revising MMM’s and GlassRatner’s fee applications, reviewing and responding to Mr. Thakkar’s

motion to dismiss, and consultations about Nilhan Financial’s claims in the various cases. No

objections were filed, and the Court approved the Second Interim Fee Application and authorized

the Trustee to pay MMM a total of $68,867.14, consisting of $53,501.00 for fees specific to NRCT

plus $15,366.15 for general fees and expenses incurred by all the Debtors split 1/3 between

Sugarloaf, Nilhan Developers, and NRCT (Case No. 15-58440 Doc. No. 1198).

       MMM filed its Third Interim Fee Application (Case No. 15-58440 Doc. No. 1268) on

November 20, 2019 seeking fees and expenses for the period August 3, 2019 through October 31,

2019. It requested $714.00 specifically charged to NRCT and $23,176.77 of “general” time. It

included fees and expenses related to preparing for and attending the mediation. The application



                                                15
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                 Document     Page 16 of 50



for NRCT covered emails regarding the Tench Road sale and communications regarding the

Trustee’s lack of a role in the Contribution Claim being defended by NRCT’s equity holders. No

objections were filed, and the Court granted the request for $714.00 in fees specific to NRCT and

$23,176.78 for 1/3 of the general fees and expenses incurred by all Debtors (split between

Sugarloaf, Nilhan Developers, and NRCT), for a total of $23,890.77 (Case No. 15-58440 Doc. No.

1272).

         MMM filed its Fourth Interim Fee Application (Case No. 15-58440 Doc. No. 1349) on

March 23, 2020 seeking $2,358.50 for fees incurred in the NRCT case, $21,087.67 for 1/3 of the

general fees (split between Sugarloaf, NRCT, and Nilhan Developers), and $17,655.50 for 1/2 of

the fees related to resolution of Nilhan Financial’s claims (split between NRCT and Nilhan

Developers), for a total of $41,101.66, covering the period of November 1, 2019 through February

29, 2020. The Fourth Interim Fee Application covered the period after the mediation concluded

without a settlement and the Trustee and his counsel considered possible ways to resolve the

Nilhan Financial claims and, ultimately, the case. Counsel spent time responding to the motion to

require amendment of the schedules and the motion to temporarily allow the Nilhan Financial

claims, and significant research on subrogation, setoff, and other theories to reduce the Nilhan

Financial claim. No objections were filed, and the Court entered an order approving the fees on

April 14, 2020 (Case No. 15-58440 Doc. No. 1380).

         MMM filed its Fifth Interim Fee Application (Case No. 15-58444 Doc. No. 141) on July

21, 2020 seeking $32,612.50 for fees incurred in the NRCT case, $11,537.48 for 1/3 of the general

fees and expenses (split between Sugarloaf, NRCT, and Nilhan Developers), and $3,421.25 for

1/2 of the fees related to resolution of Nilhan Financial’s claims (split between NRCT and Nilhan

Developers), for a total of $47,571.23 through July 17, 2020. The Fifth Interim Fee Application



                                               16
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                 Document     Page 17 of 50



included fees incurred in the plan process and responding to motions to dismiss. Mr. Thakkar filed

an objection on August 11, 2020 (Case No. 15-58444 Doc. No. 152). The Court held a hearing on

August 13, 2020, after which it awarded MMM 90% of its requested fees and 100% of expenses

for $42,814.11 and reserved 10% for consideration with a final application (Case No. 15-58443

Doc. No. 170).

        MMM filed its Sixth and Final Application for Fees on December 1, 2020 (Case No. 15-

58444 Doc. No. 173) seeking $18,643.43 through November 16, 2020. The Sixth Fee Application

sought fees reviewing the status of appeals and researching a stay pending appeal, reviewing Mr.

Thakkar’s objections to MMM’s and GlassRatner’s fee applications, responding to discovery

requests from Niloy and Rohan Thakkar, and drafting the final fee applications. MMM also sought

the $4,757.12 deferred from the Fifth Interim Fee Application. The Sixth and Final Application

also includes reductions of $15,169.75 based on the Court’s order in the Sugarloaf case. Mr.

Thakkar objected (Case No. 15-58444 Doc. No. 176). The Court held a hearing on January 7,

2021.

        MMM thereafter filed a Supplement to Final Fee Application (Case No. 15-58444 Doc.

No. 179) in which it seeks approval of a total of $260,516.26 in fees, including the $236,332.46 in

fees previously approved, $4,757.12 of the fees deferred from the Fifth Interim Fee Application,

$18,643.43 for fees in the Sixth and Final Application, and an additional $15,953.00 incurred

between November 16, 2020 and January 7, 2021. The additional $15,953.00 includes time

discussing the status of plan payments and the status of wind up, reviewing the status of various

appeals, revising the MMM and GlassRatner fee applications, reviewing Mr. Thakkar’s related

objections, and preparing for and attending the January 7 hearing on the applications.




                                                17
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 18 of 50



       The Court held a continued evidentiary hearing on the Applications on February 9, 2021,

at which it considered evidence regarding MMM’s fees relating to the Contribution Claim and Mr.

Thakkar’s objection thereto and heard oral argument on all MMM’s requested fees and expenses

and Mr. Thakkar’s objections.

       F.    Summary of Objections

       Mr. Thakkar objected to MMM’s Fifth Interim Fee Application and the Sixth and Final

Fee Application. The Court categorizes the objections to the MMM applications as follows:

       1. The filing of a plan and disclosure statement was unnecessary and the time spent
          was excessive.
       2. The time spent on the Nilhan Financial claim was not for the benefit of the
          estate and excessive.
       3. The Trustee and MMM did not have standing to pursue the Contribution Claim
          against NRCT so its presence at the mediation was not for NRCT’s benefit.
       4. The work done on the Bay Circle Contribution Claim did not benefit the NRCT
          estate and the time spent was not properly allocated among the Debtors.
       5. The fees for case administration are excessive and unnecessary.

The Court will address each contention.

 II.   LAW ON FEE APPLICATIONS

       “Reasonable” compensation for trustees and their attorneys is permitted under 11 U.S.C.

§ 330 for “actual, necessary services rendered by the trustee” or his attorney.        11 U.S.C.

§ 330(a)(1)(A). The burden is on the attorney seeking compensation to prove the requested

compensation is reasonable. See In re Dabney, 417 B.R. 826, 834 (Bankr. N.D. Ga. 2009).

Reasonableness is determined by applying a lodestar analysis, looking at the hours reasonably

spent and the reasonable hourly charge. See Norman v. Hous. Auth. of the City of Montgomery,

836 F.2d 1292, 1299 (11th Cir. 1988). To determine whether the hourly rates and number of hours

expended are reasonable, the Court must take into account all relevant factors, including those

specified in section 330. The statute provides that courts should consider the following:

       (A) the time spent on such services;
                                                18
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                 Document     Page 19 of 50



       (B) the rates charged for such services;
       (C) whether the services were necessary to the administration of, or beneficial at
       the time at which the service was rendered toward the completion of, a case under
       this title;
       (D) whether the services were performed within a reasonable amount of time
       commensurate with the complexity, importance, and nature of the problem, issue,
       or task addressed;
       (E) with respect to a professional person, whether the person is board certified or
       otherwise has demonstrated skill and experience in the bankruptcy field; and
       (F) whether the compensation is reasonable based on the customary compensation
       charged by comparably skilled practitioners in cases other than cases under this
       title.

11 U.S.C. § 330(a)(3). Bankruptcy courts “must also consider whether the bankruptcy assets were

administered as economically as possible and whether any of the services rendered were

duplicative or non-legal.” Grant v. George Schumann Tire & Battery Co., 908 F.2d 874, 878 (11th

Cir. 1990).

       The size of a fee request may invite a close review, but size alone is not grounds to disallow

a fee. In re Marshall, 2010 WL 3959612, *63 (Bankr. E.D. Va. Oct. 11, 2010). Instead, the court

must consider fees in the context of the tasks undertaken and whether they are reasonable and

necessary, looking at the nature of the problems faced, the work done to address them, and any

opposition or cooperation the trustee received. The leading case with regard to the factors to be

considered in determining a reasonable allowance of compensation for attorneys is Johnson v. Ga.

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974), in which the court considered the following

twelve factors:

       (1) the time and labor required;
       (2) the novelty and difficulty of the questions presented by the case;
       (3) the skill requisite to perform the legal service properly;
       (4) the preclusion of other employment by the attorney due to acceptance of a case;
       (5) the customary fee for similar work in the community;
       (6) whether the fee is fixed or contingent;
       (7) time pressures imposed by the client or the circumstances;
       (8) the amount involved and results obtained as a result of the attorneys’ services;
       (9) the experience, reputation and ability of the attorneys;

                                                19
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                  Document     Page 20 of 50



       (10) the desirability of the case;
       (11) the nature and length of the professional relationship with the client; and
       (12) awards in similar cases.

Id. at 717-719. Each Johnson factor must be considered in light of the other factors. Neville v.

Eufaula Bank & Tr. Co. (In re U.S. Golf Corp.), 639 F.2d 1197, 1205 (5th Cir. 1981).

       In order to properly object to an application for compensation, the objecting party must

prove, with specific evidence, that the requested fees are unreasonable. See In re SGE Mortg.

Funding Corp., 301 B.R. 915, 917 (Bankr. M.D. Ga. 2003). A general objection to all fees and

expenses is not proper, and “[g]eneral dissatisfaction or a disagreement over business judgment

will not suffice” to support an objection to fees. Id.; see also In re Golf Augusta Pro Shops, Inc.,

2004 WL 768576, *2 (Bankr. S.D. Ga. Feb 6, 2004) (overruling objection that generally

complained that certain tasks were not necessary and applicant spent too much time on them

without providing specific details). The Court also has an independent duty to investigate the

reasonableness of compensation even in the absence of any objection voiced by a party in interest,

In re Sarkis Investments Co., LLC, 2019 WL 9243005, *10 (Bankr. C.D. Cal. Sept. 5, 2019), and

interim fee awards under section 331 are not final and are subject to further consideration at the

conclusion of the case. Marshall, 2010 WL 3959612, *3.

       Additionally, section 330(a)(4)(A) provides that a court should not award compensation

for certain services. The section states:

       Except as provided in subparagraph (B), the court shall not allow compensation
       for—
              (i) unnecessary duplication of services; or
              (ii) services that were not—
                       (I)     reasonably likely to benefit the debtor’s estate; or
                       (II)    necessary to the administration of the case.

11 U.S.C. § 330(a)(4)(A). Examples of services that do not benefit the estate are work performed

on non-bankruptcy matters, services rendered to benefit the debtor personally, and services that

                                                20
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                  Document     Page 21 of 50



were actually in opposition to the estate’s administration. See In re Watervliet Paper Co., 109 B.R.

733, 735 (Bankr. W.D. Mich. 1989).

       But legal services may be “reasonably likely” to benefit a Chapter 11 estate even if no plan

of reorganization is proposed or confirmed. In re Macco Props., Inc., 540 B.R. 793, 868 (Bankr.

W.D. Okla. 2015). “Benefit to the estate . . . is not restricted to success measured by confirmation

of a plan or the prospect of confirming a plan.” In re Kitts Dev., LLC, 474 B.R. 712, 721 (Bankr.

D.N.M. 2012). A professional does not have to be 100 percent successful. In re Cenargo Int’l,

PLC, 294 B.R. 571, 596 (Bankr. S.D.N.Y. 2003). The question is whether a reasonable trustee or

his professional would have believed a particular service would benefit the estate. Id. at 595–96.

For example, counsel’s advice and services may benefit the estate “by maximizing value for

creditors through an orderly or emergency liquidation of assets by Section 363 sales.” Kitts Dev.,

474 B.R. at 721. Moreover, “[t]he appropriate time for measuring benefit to the estate is as of the

time the services are provided, and not at the time the court ultimately reviews the fee application.”

Macco Props., 540 B.R. at 868 (quoting In re Schupbach Invs., LLC, 521 B.R. 449 (table) (B.A.P.

10th Cir. 2014)). Thus, “[c]ourts may allow compensation where counsel’s services promoted the

bankruptcy process and contributed to the administration of the estate, but did not otherwise

provide an economic benefit to the estate.” Id.

       “In addition, ‘[n]ecessary and actual fees are allowable in situations where the fees are

unavoidably incurred,’ such as responding to events not subject to counsel’s control, ‘even if they

are not of a benefit to the estate.’” Macco Props., 540 B.R. at 868 (quoting Van Cott, Bagley,

Cornwall & McCarthy v. B.R.&F., L.C. (In re Ricci Inv. Co.), 217 B.R. 901, 907 (D. Utah 1998)).

The amount of time reasonably necessary in a particular case depends in part on the vigor with

which opponents dispute the issues, and counsel cannot be expected to ignore objections made by



                                                  21
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21              Desc Main
                                  Document     Page 22 of 50



opposing parties. See Macco Props., 540 B.R. at 871. For example, courts often find services are

necessary, even if they do not ultimately benefit the estate, where there are many obstacles to

closing a sale and incurring fees is essentially unavoidable. See id. Counsel must also comply

with the direction of the court. Ricci Inv. Co., 217 B.R. at 906-07 (finding fees were necessarily

incurred where counsel had no choice but to respond to objections and go forward with the

scheduling order as mandated by the court).

III.   OBJECTIONS TO APPLICATIONS

       Although Mr. Thakkar raises numerous objections, no dispute exists as to many of the

factors the court must consider under section 330 and Johnson. There is no dispute that the time

claimed by MMM was actually spent, and the Court finds the time is accurately recorded. There

is no dispute as to the reasonableness of the rates, that the rates are customary, or that MMM has

the skill and experience to render the services. The Court finds the rates to be reasonable and

customary and MMM is skillful and experienced.

       The fees for counsel of a trustee are both fixed and contingent. On one hand, the amount

to be paid is fixed by an hourly rate; on the other hand, the fee has an element of contingency since

the amount a court will allow is uncertain as is the availability of assets to pay the allowed fees.

While MMM previously represented Mr. Glass in other unrelated matters, this prior representation

does not factor into the consideration of the nature and length of the professional relationship with

the client because prior representations may not be of Mr. Glass as a trustee and, even if they are,

he would be serving as a trustee of a different debtor. In this case, the objections are focused on

1) whether the services were necessary to the administration of or beneficial to the estate, and

2) whether the services were performed within a reasonable amount of time commensurate with

the complexity, importance, and nature of the task.



                                                 22
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                  Document     Page 23 of 50



       In reviewing the Applications, the Court is particularly aware that representing a Chapter

11 trustee is a unique and complex assignment. The Court notes a Chapter 11 trustee is only

appointed in certain circumstances. The appointment of a Chapter 11 trustee is an extraordinary

remedy and is the exception, rather than the rule. See In re Intercat, Inc., 247 B.R. 911, 920 (Bankr.

S.D. Ga. 2000). Once appointed, a Chapter 11 trustee’s duties run to the estate and not a specific

creditor. In re Vill. Concepts, Inc., 2019 WL 2252497, *4 (Bankr. E.D. Cal. May 17, 2019). The

trustee and counsel are thrown into a case they know nothing about. That is especially true here

since the cases were pending for over three years and the docket included over 900 entries by the

time the Trustee was appointed. Moreover, when a trustee is appointed in a Chapter 11 case, by

definition, something is awry in the case and the trustee is expected to act immediately to secure

assets and address the issues causing the appointment. Almost always, a trustee’s presence in a

Chapter 11 case is unwelcome by the debtor, and obtaining cooperation is typically more

challenging than if the attorney were representing the debtor. The Court must therefore consider

the situation in which MMM found itself as a result of the Court’s appointment of a trustee when

reviewing the applications.

       A.      Time Spent on Plan and Disclosure Statement

       Mr. Thakkar objects to the fees spent in connection with filing and confirming a Chapter

11 plan and contends the Trustee’s plan did not benefit the NRCT estate. Fees for this task are

spread over the Fourth and Fifth Interim Fee Applications and the Sixth and Final Fee Application

and Supplement and total $56,133.13 according to the Court’s calculation.

       After the mediation concluded with no agreement, the Court scheduled a hearing to

consider Mr. Thakkar’s requests for dismissal of the NRCT case, which were filed in May and

July 2019. At the January 16, 2020 hearing, the Court deferred consideration of the motions to



                                                 23
Case 15-58444-wlh         Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21                  Desc Main
                                     Document     Page 24 of 50



dismiss pending the resolution by the court of the Nilhan Financial claims, but the Court also

requested any plans be filed by February 18, 2020. Mr. Thakkar filed another motion to dismiss

on April 20, 2020 (Case No. 15-58440 Doc. No. 1394), which was heard on April 30, 2020 and

continued to June 9, 2020 and July 10, 2020 when the Court also considered confirmation of the

Trustee’s plan. Nilhan Financial, Gateway, and the Trustee objected to dismissal of the case on

the basis that provisions needed to be made for resolution of the outstanding issues, notably the

Contribution Claim, and payment of any resulting claims (see Case No. 15-58440 Docs. Nos. 1160,

1167, 1168, 1280, 1283, 1284, 1412, 1414 & 1415). The dismissal proposed by Mr. Thakkar

(Case No. 15-58440 Doc. No. 1394) did not contemplate payment of any Contribution Claim, a

reserve for a claim, or a process for determining the claim post-dismissal.

        The Trustee filed a plan in this case on February 18, 2020 (Case No. 15-58440 Doc. No.

1320). The Trustee subsequently amended the plan four times in response to objections by Mr.

Thakkar (Case No. 15-58440 Docs. Nos. 1376 & 1404 & Case No. 15-58443 Docs. Nos. 117 &

131) and comments by the Court. Mr. Thakkar objected to many aspects of the plan and even filed

a redline version of the Trustee’s plan indicating his requested changes, including that he and his

sons would be the plan proponent (Case No. 15-58444 Doc. No. 118). He never actually filed a

plan and, ultimately, the Court confirmed the Trustee’s plan, choosing confirmation over

dismissal. 3

        The plan proposes to pay all allowed administrative claims, allowed priority claims, and

allowed general unsecured claims on the effective date, or as soon as practicable thereafter. It then

provides alternatives: 1) if a final judgment is entered against NRCT on the Contribution Claim,

then NRCT’s assets will be sold in an amount sufficient to pay allowed claims; 2) alternatively, if


3
 The Court denied Mr. Thakkar’s Motion Requesting Establishment of Deadlines and Dismissal of Bankruptcy Case
of NRCT on July 16, 2020 (Case No. 15-58444 Doc. No. 133).

                                                     24
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                  Document     Page 25 of 50



a final judgment is entered in favor of NRCT on the Contribution Claim, NRCT’s assets will not

be sold or liquidated. The confirmation order provided confirmation was without prejudice to the

Plan Agent or any party in interest seeking Bankruptcy Court approval of a financial instrument to

fund a Contribution Fund to provide for and guarantee payment of the potential maximum liability

of the Contribution Claim (Case No. 15-58444 Doc. No. 132).

       The decision by the Trustee to file a plan was a reasonable decision and necessary for the

administration of the estate. The plan provided for immediate payment of the undisputed creditors

and for the Trustee, as Plan Agent, to hold assets pending the outcome of the Contribution Claim

and to liquidate assets only if necessary to satisfy a judgment in the Contribution Claim. A plan

was an appropriate way to address the situation. While Mr. Thakkar sought dismissal of the case,

virtually every other party in interest opposed dismissal. It is worth noting that at the hearing on

April 30, 2020 the court dismissed the DCT case and converted the Bay Circle case, but it denied

Mr. Thakkar’s request for dismissal as to Sugarloaf, NRCT, and Nilhan Developers. The Court

cannot fault the Trustee for spending time on a position with which the Court agreed.

       As with virtually everything in this case, the litigiousness of the Thakkars also increased

the cost. The Court notes that the fees incurred in connection with the NRCT plan were $56,133.13

which is about $5,000.00 less than the fees for the Nilhan Developers plan. This lesser amount is

reflective of the less complicated nature of the NRCT plan. It only needed to provide for holding

funds and assets pending the outcome of the Contribution Claim, while the Nilhan Developers plan

provided for different alternatives of distribution based on possible outcomes on appeal. Mr.

Thakkar has not identified any specific entries he believes are excessive or unnecessary. The Court

has reviewed the time associated with the NRCT plan and cannot identify any entries that are




                                                25
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21              Desc Main
                                 Document     Page 26 of 50



unnecessary or excessive. The Court concludes the fees charged for the “plan and disclosure

statement” category are reasonable and necessary to the administration of the estate.

       B.      Time Spent on the Nilhan Financial Claim

       NRCT’s schedules reflected debts to Nilhan Financial of $13,953,776 and $91,524. On

September 4, 2019, Norcross Hospitality, Niloy, and Rohan Thakkar filed a Motion for Order:

1) Amending Schedules; or 2) In the Alternative, Requiring the Trustee to Amend Schedules as

Necessary to Reflect Status of Certain Scheduled Claims as Disputed and Subject to Offset (Case

No. 15-58440 Doc. No. 1200). They argued the schedules of all debtors, including NRCT, should

be amended by the Trustee to reflect different amounts due to Nilhan Financial. Norcross

Hospitality and the Thakkars contended the $13,953,776 claim listed in NRCT’s schedules was

just an allocation of the Wells Fargo debt actually owed by Nilhan Financial to Wells Fargo, and

not debt owed by NRCT to Nilhan Financial. The motion asked the court to order the Trustee to

investigate the schedules and amend them.

       After the mediation failed, Norcross Hospitality, Niloy, and Rohan Thakkar filed an

objection to the scheduled claims of Nilhan Financial in the Nilhan Developers and NRCT cases

and an amended motion requiring the Trustee to amend the schedules (Case No. 15-58440 Doc.

No. 1269). The Trustee filed a response in opposition (Case No. 15-58440 Doc. No. 1294), stating

that he had investigated the claims and found no amendments to the schedules were necessary or

required. The Nilhan Financial Trustee and Gateway also filed objections to the requested relief.

       The Court held a hearing on February 4, 2020 at which the Trustee, the Nilhan Financial

Chapter 7 trustee, and Gateway participated along with Mr. Thakkar, on behalf of the movants.

The Court requested subsequent briefing on certain legal issues. The Court entered an order on

March 21, 2020 disallowing in part and allowing in part the scheduled claims of Nilhan Financial



                                                26
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21              Desc Main
                                  Document     Page 27 of 50



(Case No. 15-58440 Doc. No. 1347), which it amended on April 3, 2020 (Case No. 15-58440 Doc.

No. 1365). The Court disallowed the Nilhan Financial claim of $13,953,776 in NRCT’s case, but

allowed Nilhan Financial’s claim for $91,524, to which there was no objection.

       While this litigation was proceeding, the Court had also instructed the Trustee to file a plan

in the case. Because the status of Nilhan Financial’s claim was uncertain, the Trustee filed a

motion to temporarily allow and estimate claims of Nilhan Financial for voting purposes (Case

No. 15-58440 Doc. No. 1321). The Court’s decision on Nilhan Financial’s claim mooted the

motion.

       Mr. Thakkar argues that the time spent by MMM “defending” the Nilhan Financial claims

was excessive and unnecessary. In his view, the Trustee had no stake in the outcome and should

have relied on the Nilhan Financial Trustee to do the work. The Court finds the fees incurred to

be necessary to the administration of the estate. The Court notes the time allocated to this issue in

the Fourth Interim Fee Application is $22,767.50, and the time allocated to it in the Fifth Interim

Fee Application is $3,421.25 for a total of $26,188.75.

       Norcross Hospitality and the Thakkars asked the Court to require the Trustee to investigate

and amend the schedules. The Trustee’s counsel spent time doing just that—investigating the

claim of Nilhan Financial. It was appropriate for the Trustee to respond to a motion directed to

him and to do factual and legal research to understand the issues raised and to respond. Macco

Props., 540 B.R. at 868 (“‘necessary and actual fees are allowable in situations where the fees are

unavoidably incurred,’ such as responding to events not subject to counsel’s control, ‘even if they

are not of a benefit to the estate.’” (quoting Ricci Inv. Co., 217 B.R. at 907)). It was also

appropriate for the Trustee to appear at the hearing on the claim objections and to brief the issues

raised by Norcross Hospitality and the Court. A trustee has the duty to investigate the liabilities



                                                 27
Case 15-58444-wlh        Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                   Document     Page 28 of 50



of a debtor (11 U.S.C. § 1106) and to examine claims (11 U.S.C. §§ 1106 & 704). The motion

requested action against the Trustee, so his counsel needed to appear. The Trustee’s participation

in the hearing was largely focused on the finality of the schedules, while the Nilhan Financial

Trustee focused on the accuracy of the numbers in the Nilhan Financial schedules. This is an

appropriate division of labor for this Trustee and his counsel. The Court concludes the fees were

reasonable and necessary and compensable.

       C.    Mediation

       On August 30, 2019, the Trustee, at the Court’s suggestion, filed a Motion for Order

Directing Mediation, which was amended the next day. In the motion, the Trustee asked that all

disputes, claims and interests in the bankruptcy cases be mediated including, without limitation,

nine specific issues. The issues included several directly related to NRCT: the amount owed to

Nilhan Financial by each of the Debtors (including NRCT) and the amount to be distributed on

account of such claims in any plan of reorganization; Gateway’s adequate protection claim,

secured by a replacement lien on the Contribution Claim held by Bay Circle against NRCT;

whether any of the remaining real property owned by NRCT should be marketed and sold; whether

investment funds owned by NRCT should be sold and liquidated; the potential avoidance and

recovery of transfers by Debtors to affiliates or other insiders, including $600,000 transferred by

NRCT to Jax Fairfield, LLC; whether any of the Debtors were subject to veil piercing claims; and

issues related to any potential plan of reorganization for the Debtors, including the distribution of

funds currently held by the Trustee.

       No one objected to the request for mediation. The mediation occurred over two days in

October 2019 and continued telephonically for several days thereafter. Many parties were

involved including the Trustee, Mr. Thakkar, his sons, a Nilhan Financial representative, and



                                                 28
Case 15-58444-wlh             Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21       Desc Main
                                         Document     Page 29 of 50



Gateway. In the Third Interim Fee Application, MMM’s fees incurred in connection with

mediation were $45,039.50, which it divided by four 4 for $11,259.88 attributed to NRCT. In the

Fourth Interim Fee Application, MMM sought $2,019.00 in fees for mediation, which was also

divided by four, for a charge of $504.75 for NRCT.

           Mr. Thakkar argues the mediation did not benefit NRCT and MMM could not represent

the interest of NRCT in any mediation of the Contribution Claim. He is mistaken as to MMM’s

role on behalf of NRCT, as the order authorizing mediation specifically identified several issues

related to NRCT other than the Contribution Claim, including whether any of NRCT’s property

should be sold and whether a transfer by NRCT was avoidable, and general topics, including

reorganization and distribution of funds, applicable to all Debtors. The Court concludes it is

appropriate for NRCT to share in the cost of mediation, as the time was intended to benefit NRCT,

as well as other Debtors. As the Court explained on its order regarding MMM’s fees in the

Sugarloaf case (Case No. 15-58442 Doc. No. 201), the Court finds the division of fees for

mediation among four of the Debtors to be proper. MMM made reductions, as reflected in the

Sixth and Final Fee Application, to reflect this allocation of fees. Accordingly, the Court finds the

fees MMM seeks relating to the mediation are appropriate.

           D.       Contribution Claim

           Mr. Thakkar objects primarily to the time charged by MMM to NRCT in connection with

the Contribution Claim Bay Circle may have against NRCT. It is Mr. Thakkar’s view that, because

NRCT was a potential defendant, the Trustee could incur no time on its behalf. The Court agrees

that some of the time charged to NRCT should have been charged to Bay Circle or divided among

various of the debtors but disagrees that no time is chargeable to NRCT.



4
    Originally three, but divided by four at Case No. 15-58444 Doc. No. 173-4.

                                                          29
Case 15-58444-wlh          Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                      Desc Main
                                       Document     Page 30 of 50



        As discussed above, the Court awarded Gateway an adequate protection replacement lien

on any Contribution Claim which Bay Circle held. The AP Order did not specify against whom

Bay Circle may have a claim, did not determine Bay Circle had such a claim, and did not fix the

amount of any such claim. 5 Despite numerous requests, Mr. Thakkar took no action on behalf of

Bay Circle to determine whether any such claim existed. The Court denied Mr. Thakkar’s requests

to dismiss various of the Debtors’ cases because the Court wanted the Debtors (all of them) to

determine if any contribution or subrogation claims existed, since the Debtors were all co-obligors

or guarantors. The Court suggested to Mr. Thakkar that if a maximum amount of a Contribution

Claim could be determined, he might be able to propose a solution for some of the Debtors whereby

funds in the amount of the maximum liability were set aside by the appropriate debtor with

protections for Gateway until the Court could determine the amount of any contribution or

subrogation claim. Mr. Thakkar took no action on the Contribution Claim.

        When the Trustee was appointed, the Court specifically tasked the Trustee with

investigating whether Bay Circle may have any contribution or subrogation claims, against whom

such claims may exist, and the range of possible outcomes. The Court expected GlassRatner to

use its financial analysis expertise, together with MMM’s legal analysis, to report to the Court

whether Bay Circle had any potential claims, against whom such claims may lie, and the range of

possible outcomes. MMM and GlassRatner did as the Court requested. After filing Motions for

Rule 2004 exams against Wells Fargo and Bay Point and serving subpoenas, MMM received

records from both Wells Fargo and Bay Point as to the amount and source of payments on the loan

at issue. MMM also reviewed documents from the Debtors. MMM conducted legal research on

the requirements for contribution and subrogation. Ultimately, the Trustee, through MMM, filed


5
 Because of this, the District Court determined the AP Order was not final and dismissed Mr. Thakkar’s/Bay Circle’s
appeal of it. See Case No. 15-58440 Doc. No. 993.

                                                        30
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 31 of 50



a Preliminary Report on March 27, 2019 setting out the information that had been gathered as to

payments and credits and the questions remaining. The Preliminary Report showed possible

outcomes based on different assumptions and defenses.

       Thereafter, MMM, with GlassRatner’s assistance, continued to refine the analysis and

ultimately filed a Motion to Determine Claim on April 29, 2019. In the Motion to Determine

Claim, the Trustee requested the Court to determine that Bay Circle held a claim against NRCT

and various non-debtor entities in the amount of $2,675,000. Mr. Thakkar and his wife and Mr.

Thakkar’s sons Niloy and Rohan (representing NRCT’s equity) filed objections.

       In the meantime, the Trustee was negotiating with Bay Point over a settlement of all issues

in the case. In particular, Bay Point continued to hold deeds in lieu on NRCT’s property, even

though NRCT contended its obligations had been satisfied by the sales of the other Debtors’

properties. Bay Point alleged all the Debtors continued to incur obligations to Bay Point to

reimburse it for the fees and costs it continued to incur because DCT and Mr. Thakkar had filed

an adversary proceeding against Bay Point alleging it had wrongfully foreclosed on DCT’s

property. The Court’s order granting judgment on the pleadings to Bay Point was appealed to the

District Court and then to the Eleventh Circuit Court of Appeals. The settlement proposed a return

to NRCT of the deeds in lieu, dismissal by DCT of its claim against Bay Point, and broad mutual

releases without payment of any additional sums to Bay Point.

       The Court held a hearing on May 30, 2019 on a number of matters in the cases. It heard

MMM’s First Interim Application for fees, to which M. Thakkar objected. It heard the Motion to

Approve the Settlement with Bay Point. The Court expressed concern about the breadth of the

releases proposed and, in particular, whether the release could impact any subrogation claim held

by Bay Circle and on which Gateway was granted an adequate protection lien in the AP Order.



                                               31
Case 15-58444-wlh       Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                  Document     Page 32 of 50



The Trustee agreed the Bay Point release would release any subrogation claim of Bay Circle. The

Court declined to approve the settlement unless it was amended to leave the parties (Bay Circle,

NRCT, and Gateway) in the same position they had been in prior to the settlement. At the hearing,

the Court also heard numerous questions about and objections to its AP Order, the answers to

which could impact the Trustee’s analysis. As a result, the Court provided all the parties in interest

an opportunity to submit their contentions as to how the AP Order should be clarified or modified.

Finally, the Court heard argument from the parties as to how the Contribution Claim should

proceed, in terms of the party asserting the claim, the party defending the claim, jurisdictional

issues, and more.

       Thereafter, the Bay Point settlement agreement was modified as the Court requested, and

the Court approved it (Case No. 15-58440 Doc. No. 1089), resulting in a release of the deeds in

lieu back to NRCT. After reviewing the submissions of the parties, the Court modified its AP

Order on July 2, 2019 (Case No. 15-58440 Doc. No. 1125) to clarify that Gateway held a

replacement lien on the proceeds of any contribution or subrogation claim of Bay Circle and not

on the claim itself, that Gateway’s adequate protection lien was only on the proceeds of a

contribution or subrogation claim against other Debtors and not against non-debtors, and that all

defenses of any Debtor or non-debtor party were preserved. The Court entered a Scheduling Order

as to how to proceed with the claim (Case No. 15-58440 Doc. No. 1080) and an Order authorizing

Gateway to pursue the claim rather than the Trustee (Case No. 15-58440 Doc. No. 1137).

       It is evident that MMM’s work on the Contribution Claim encompassed multiple categories

spread over seven months. It is not appropriate to lump all of these tasks into one category of

“contribution claim” because the nature of the tasks differed, and the focus of the tasks evolved.

The Court has reviewed the fee applications (the First and Second Interim Fee Applications



                                                 32
Case 15-58444-wlh         Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21           Desc Main
                                    Document     Page 33 of 50



encompass all time on the Contribution Claim), the docket, the evidence presented at the hearing,

and the record of the case as a whole. The tasks falling within the category of “contribution claim”

are as follows:

           1. Gathering documents for review;
           2. Reviewing documents and conducting or assisting in the conduct of the financial
               analysis;
           3. Conducting legal research;
           4. Preparing the Preliminary Report filed March 27, 2019 (Case No. 15-58440 Doc.
               No. 1007);
           5. Preparing the Dopp Report filed April 29, 2019 (Case No. 15-58440 Doc. No. 1030-
               1);
           6. Preparing the Motion to Determine Claim filed April 29, 2019 (Case No. 15-58440
               Doc. No. 1030);
           7. Preparing for and attending the hearing on May 30, 2019;
           8. Revising the AP Order;
           9. Revising the Bay Point Settlement Agreement; and
           10. Considering Gateway’s standing to pursue claim.

Exhibit A to this Order shows the Court’s division of time into these categories. The Court will

evaluate each category.

                  i.   Gathering and Reviewing Documents, Legal Research, and Preliminary
                       Report

       After reviewing the fee applications, the Court finds that MMM incurred $5,230.50 in fees

gathering documents. This time consists of work contacting Wells Fargo and Bay Point for records

of loan payments and credits, preparing Motions and Orders for Rule 2004 exams (Case No. 15-

58440 Docs. Nos. 984 & 986), and preparing and serving subpoenas on Wells Fargo and Bay Point

(Case No. 15-8440 Doc. No. 987). Next, MMM incurred $5,067.50 in fees in connection with

reviewing the documents and assisting GlassRatner with the financial analysis. MMM incurred

$2,626.50 in fees in researching the principles of contribution and subrogation including the

number of parties liable and the possible defenses and limitations to the claim. Finally, MMM




                                                33
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 34 of 50



incurred fees of $6,331.00 in connection with the analysis, preparation, and filing of the

Preliminary Report on March 27, 2019.

       All of the work in these categories was done at the direction of the Court to investigate

whether Bay Circle had claims, against whom the claims could be asserted, and the range of

possible claims. In the Court’s view, this work was done for the benefit of all the Debtors. While

Bay Circle held the claim, and NRCT was a likely target, the AP Order did not limit Bay Circle’s

claim to any particular debtor. Moreover, without this initial analysis, the Debtors would not have

known if they had exposure to a Bay Circle claim. It is important to remember that the analysis

was not just about Bay Circle but also about defenses and limitations on any contribution or

subrogation claim the other Debtors could have asserted.

       The Court’s review of the MMM First and Second Interim Fee Applications reflects that

100% of this time was charged to NRCT. None of it was charged to the other Debtors, either

directly or as part of the “general” category. The Court notes that, by contrast, GlassRatner

charged its time for analysis to all Debtors, and the Court has previously approved this allocation

in its Order on Final Application for Compensation for GlassRatner entered in the Sugarloaf Case

(Case No. 15-58442 Doc. No. 202). The Court agrees with GlassRatner’s allocation and holds

that the time in these categories should be divided by four Debtors (excluding DCT which all

parties knew had no assets). The total fees charged in these categories is $19,255.50, of which

NRCT is responsible only for $4,813.88. The balance of $14,441.62 is disallowed as to NRCT.

                ii.   Revisions to Dopp Report and Motion to Determine Claim

       After MMM filed the Preliminary Report, it spent the next month considering the effect of

the analysis on Bay Circle’s claim. It incurred fees of $8,661.00 preparing and filing the Motion

to Determine Claim, in which it asked that Bay Circle be allowed a claim against NRCT and others.



                                                34
Case 15-58444-wlh           Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21                       Desc Main
                                       Document     Page 35 of 50



At the hearing on the Final Fee Applications, MMM contended this motion was just in the nature

of a report and recommendation or an examiner’s report. After review, the Court concludes it was

more. The Motion did not request the Court to find Bay Circle held a claim in the range of $0 to

$2,675,000 as Mr. Dopp concluded. 6 Instead, the Motion asked the Court to hold that Bay Circle

held a claim against NRCT. At the hearing on May 30, 2019 the Court asked MMM what it was

asking of the Court. Mr. DeBorde responded that he had fully intended to ask the Court to

determine the claim against NRCT but, in light of the objections by NRCT’s equity, he asked the

Court to determine the number of parties over which the Contribution Claim would be spread.

Gateway supported the Trustee’s request for a determination against NRCT.

         The Trustee’s actions were appropriate and in accordance with the Court’s request, but the

time spent on these actions should have been charged solely to Bay Circle, for whose benefit they

were taken, and not to NRCT. At the hearing on its Final Fee Application, MMM argued it was

only following the Court’s direction and it would be unfair for it to not be paid for the work. While

the Court directed the action, it at no time explored or expressed an opinion as to which Debtor

should be charged for the work. At no time did MMM or anyone else ask for any relief or direction

related to payment for work on behalf of Bay Circle. Obviously, if Bay Circle recovers on the

Contribution Claim against anyone (which could be in excess of Gateway’s claim), the recovery

is an asset of the estate subject to administrative expenses and the possibility of surcharge under

11 U.S.C. § 506. But, even if the result here turns out to be non-payment (which would be

unfortunate), that does not justify charging a Debtor for work which was not necessary to the




6
  At the hearing on May 30, 2019, the Court expressed its disagreement with the part of Mr. Dopp’s analysis that did
not credit the sale of DCT’s property to the debt. The Court stated it believed the minimum claim was in the $300,000
range.

                                                        35
Case 15-58444-wlh          Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21                     Desc Main
                                      Document     Page 36 of 50



administration of its estate or for its benefit. Fees in the amount of $8,661.00 are disallowed as

chargeable to Bay Circle.

                  iii.    Hearing on May 30, 2019

        MMM charged NRCT fees of $2,442.00 in connection with the hearing on May 30, 2019.

At this hearing, MMM presented its First Interim Fee Application, the Motion to Approve

Compromise with Bay Point, and the Motion to Determine the Claim of Bay Circle, and several

other miscellaneous matters. 7 The time spent at this hearing is also charged to Nilhan Developers

and Sugarloaf but not to Bay Circle, even though the time at the hearing was also for the benefit

of Bay Circle. The First Interim Fee Application, the request for a bar date and status conference,

and the Bay Point settlement impacted all Debtors and were necessary for the administration of all

estates. The Motion to Determine was for the benefit of Bay Circle, but other matters discussed

at the hearing, including amendments to the AP Order, a Scheduling Order, and NRCT equity’s

right to defend NRCT, benefitted NRCT as well as Bay Circle. The Court concludes the hearing

time charged to NRCT should be divided between Bay Circle and NRCT. NRCT’s share is

$1,221.00. The balance of $1,221.00 is disallowed as to NRCT.

                  iv.     Revision of AP Order and Bay Point Settlement Agreement

        As discussed above, at the hearing on May 30, 2019, the Court heard from MMM and

others as to the questions raised by the Court’s AP Order. The Court asked all parties in interest

to submit their objections or positions on any changes to be made to the AP Order. It was

appropriate for the Trustee to respond with its issues with the AP Order. As a result of all the



7
  The Court also heard Mr. Thakkar’s Request for Status Conference (Case No. 15-58440 Doc. No. 1042), Mr.
Thakkar’s Motion to Request Trustee/Court to File Motion Establishing a Bar Date for Post-Petition Administrative
Expense Claims (Case No. 15-58440 Doc. No. 1043), the Trustee’s Motion to Strike Pleadings filed by Mr. Thakkar
(Case No. 15-58440 Doc. No. 1056), and Mr. Thakkar’s requests to continue the hearings on MMM’s First Interim
Fee Application, the Motion to Approve Compromise with Bay Point, and the Motion to Determine Claim (Case No.
15-58440 Docs. Nos. 1057 1058, & 1059).

                                                       36
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 37 of 50



submissions, the Court limited Gateway’s claim to proceeds of a claim only against the Debtors

(and not non-debtors) and clarified that all defenses remained available. The Court holds this work

was necessary and beneficial to both the Bay Circle and NRCT estates. The work helped clarify

the claim and defenses for both estates, and both estates should share equally in its cost. The

amount incurred with respect to the AP Order is $6,462.00 of which NRCT’s share is $3,231.00.

The balance of $3,231.00 is disallowed as to NRCT.

       Similarly, the Court asked the Trustee to amend the proposed settlement agreement with

Bay Point to leave Bay Circle’s and the other Debtors’ (including NRCT) rights and defenses with

respect to subrogation unchanged. This change to the settlement agreement was necessary for both

the Bay Circle and NRCT estates. It reinstated a potential subrogation claim for the Bay Circle

estate but, as the potential defendant, NRCT’s input to the modification was also necessary to

ensure its rights and defenses were preserved. Moreover, the settlement directly benefited NRCT

because it resulted in the release of deeds in lieu held by Bay Point. The Court concludes the time

of $3,649.00 should be divided between NRCT and Bay Circle. NRCT’s share is $1,824.50, and

the balance of $1,824.50 is disallowed as to NRCT.

                 v.   Gateway Standing

       Finally, at the May 30, 2019 hearing, the Court instructed the Trustee and Gateway to

address the procedural posture of the Contribution Claim and determine a method for Gateway to

have standing to pursue Bay Circle’s Contribution Claim, since Gateway was the real party in

interest. As a result, MMM incurred fees of $2,961.00 in preparing and filing a consent order to

allow Gateway standing. While these activities were necessary, they were not necessary or

beneficial to the NRCT estate, since the order only dealt with standing to pursue Bay Circle’s

claim. These fees should be charged to Bay Circle only and are disallowed as to NRCT.



                                                37
Case 15-58444-wlh       Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21               Desc Main
                                   Document     Page 38 of 50



       In summary, the Court disallows $32,340.12 in connection with the Contribution Claim.

       E.    Case Administration

       Mr. Thakkar argues MMM’s fees for case administration are excessive and unnecessary,

but he did not pursue this objection at the hearing. Nevertheless, the Court has reviewed the entries

related to this work as part of its overall review of the application and finds the fees incurred to be

necessary to the administration of the estate.         The Court notes the time allocated to case

administration totals $30,428.51 across all MMM’s fee applications. Because Mr. Thakkar’s

objection was not prosecuted, the Court does not have specific entries under challenge, and

“[g]eneral dissatisfaction or disagreement” is not sufficient to support a claim objection. SGE

Mortg. Funding Corp., 301 B.R. at 917. Nevertheless, the Court has reviewed the fees in full.

While the fees are not insignificant, they cover MMM’s work relating to case administration

spanning over two years (from December 2018 through January 2021) and average just $1,170.33

a month. The Court concludes MMM’s fees relating to case administration were reasonable and

necessary and compensable.

       F.      The Court’s Independent Review of Fees
       The Court has independently reviewed each fee application. Sarkis Investments Co., LLC,

2019 WL 9243005, at *10. As set out in the Court’s order in Sugarloaf, the general time entries

should have been divided differently and certain “general” entries were attributable only to certain

Debtors, including NRCT. MMM has corrected this problem in this final application, showing in

detail the reductions and additions in accordance with the Court’s Sugarloaf order. The net

reduction in their fee request is $15,169.75.

       The Court is very familiar with this case, having heard the matters since its inception. The

Court has reviewed MMM’s time records to determine if any particular entry was unreasonable or

unnecessary, or if any series of entries was unreasonable or unnecessary, in the context of the work

                                                  38
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21             Desc Main
                                 Document     Page 39 of 50



performed. Marshall, 2010 WL 3959612, at *62. The Court is aware that the amount of fees

MMM seeks is significant. However, the work was necessary and was well done, and the amount

of fees reflects the challenging nature of the case and litigiousness of the Thakkars. After its

review, the Court finds no other changes that need to be made to the fee application, except as

stated herein.

  I.   CONCLUSION

       For the reasons stated above, the Court disallows $32,340.12 of fees charged to NRCT in

connection with the Contribution Claim. The Court allows MMM $228,176.14 in total fees for its

First Interim Fee Application through the Sixth and Final Fee Application, as supplemented. Since

MMM has been paid $236,332.46, it must disgorge to the estate the amount of $8,156.32. This

order is without prejudice to MMM seeking to recover from other Debtors the amounts the Court

has reallocated or otherwise seeking to exercise any remedies with respect to amounts reallocated.

                                       END OF ORDER




                                               39
Case 15-58444-wlh   Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21   Desc Main
                              Document     Page 40 of 50


                                     EXHIBIT A
                        Time Spent on Contribution Action


                           First Interim Fee Application
                         Category           Total
                         Gather docs              $4,746.50
                         In. Report               $6,331.00
                         Init. LR                 $2,626.50
                         Rev docs/FA              $4,389.50


                          Second Interim Fee Application
                         Category         Total
                         AP                     $6,462.00
                         BP revised SA          $3,649.00
                         Det claim              $8,661.00
                         Gathering docs           $484.00
                         Hearing                $2,442.00
                         Rev docs/FA              $678.00
                         Standing               $2,961.00




                                       40
 Case 15-58444-wlh    Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21              Desc Main
                                  Document     Page 41 of 50

                                   First Interim Fee Application
  Date   Task    Description                                   Hours Fee Amt     Tkpr Category
02/19/19 BKCLM   Review order regarding Bay Point debt and       0.20     123.00 FWD Gather docs
                 maximum amount of contribution.
02/25/19 BKMT    Revised and finalized 2004 motion.                2.30   644.00 TW Gather docs
02/26/19 BKMT    Review and modify 2004 request in connection      0.30   184.50 FWD Gather docs
                 with contribution claim and discuss same with
                 L. Wolgast.
02/26/19 BKMT    Revise 2004 motion to Wells Fargo and Bay         0.70   388.50   LW   Gather docs
                 Point.
02/27/19 BKMT    Filed 2004 motion and drafted order granting      0.70   196.00 TW Gather docs
                 2004 motion.
02/28/19 BKMT    Review Order regarding 2004 Motion                0.10    61.50 FWD Gather docs
02/28/19 BKCLM   Drafted subpoenas and supporting documents        1.70   476.00 TW Gather docs
                 to Wells Fargo and Bay Point Capital.

02/28/19 BKCLM   Drafted notice of subpoenas to be filed.          0.50   140.00 TW Gather docs
02/28/19 BKCLM   Telephone conference with R. George               0.20    28.00 ME Gather docs
                 regarding serving subpoena for the production
                 of documents on Wells Fargo’s registered
                 agent.
03/08/19 BKCLM   Telephone conference with Wells Fargo             0.20   111.00   LW   Gather docs
                 regarding subpoena regarding 2004 order.

03/08/19 BKCLM   Draft letter to Wells Fargo regarding subpoena.   0.30   166.50   LW   Gather docs

03/12/19 BKCLM   Telephone conference with Wells Fargo             0.30   166.50   LW   Gather docs
                 subpoena department regarding subpoena to
                 Wells Fargo.
03/12/19 BKCLM   Draft fax to Wells Fargo with additional          0.40   222.00   LW   Gather docs
                 information to identify documents.
03/14/19 BKCLM   Telephone conference with Wells Fargo             0.10    55.50   LW   Gather docs
                 regarding subpoena.
03/15/19 BKCLM   Telephone conference with Wells Fargo             0.30   166.50   LW   Gather docs
                 regarding subpoena.
03/15/19 BKCLM   Emails with Wells Fargo regarding subpoena.       0.20   111.00   LW   Gather docs

03/21/19 BKCLM   Review bankruptcy docket for filed loan           0.20    28.00 ME Gather docs
                 purchase and sale agreement between Wells
                 Fargo and Bay Point Capital.
03/26/19 BKCLM   Telephone conference with M. Demont               0.50   277.50   LW   Gather docs
                 regarding subpoena to Wells Fargo.
03/27/19 BKCLM   L. Wolgast discussion regarding Wells Fargo       0.20   123.00 FWD Gather docs
                 call.
03/27/19 BKCLM   L. Wolgast discussion regarding status of         0.40   246.00 FWD Gather docs
                 document production by Wells Fargo.
03/27/19 BKCLM   Telephone conference with Wells Fargo             0.50   277.50   LW   Gather docs
                 counsel regarding 2004 subpoena.



                                                  41
 Case 15-58444-wlh    Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                Desc Main
                                  Document     Page 42 of 50

                                   First Interim Fee Application
  Date   Task    Description                                   Hours Fee Amt     Tkpr Category
02/15/19 BKMT    Began drafting 2004 motion to Wells Fargo and 1.10       308.00 TW Gather docs
                 Bay Point.
02/27/19 BKMT    Emails regarding contribution claim in Nilhan     0.20    123.00 FWD Gather docs
                 and NRCT case and 2004 motion.

02/15/19 BKCLM   Review extensive memo on contribution and         0.20    123.00 FWD Gather docs
                 discuss 2004 request needed.
02/21/19 BKCLM   Began drafting initial report regarding           2.30    644.00 TW In. Report
                 contribution claim.
02/22/19 BKCLM   Continued drafting initial report regarding Bay   1.30    364.00 TW In. Report
                 Circle's contribution claim.
02/15/19 BKCLM   Meeting with T. Wagner and F. DeBorde             0.80    444.00    LW   In. Report
                 regarding contribution analysis.
02/25/19 BKMT    Meeting with T. Wagner regarding draft report     0.30    166.50    LW   In. Report
                 regarding contribution analysis and 2004
                 motion.
02/25/19 BKCLM   Meeting with T. Wagner regarding contribution     0.10     55.50    LW   In. Report
                 analysis.
02/25/19 BKCLM   Revised initial report regarding contribution.    2.20    616.00 TW In. Report

02/26/19 BKCLM   Talk with L. Wolgast regarding contribution       0.20    123.00 FWD In. Report
                 claim and liabilities.
02/26/19 BKCLM   Revise Trustee's initial report regarding         2.10   1,165.50   LW   In. Report
                 liabilities and contribution claim.
03/21/19 BKCLM   Review P. Dopp analysis of contribution claim     1.00    615.00 FWD In. Report
                 and revised analysis.
03/21/19 BKCLM   Review P. Dopp analysis regarding                 0.40    222.00    LW   In. Report
                 contribution claim of Bay Circle.
03/21/19 BKCLM   Extended telephone conference with P. Dopp        0.90    499.50    LW   In. Report
                 regarding contribution analysis.
03/22/19 BKCLM   Discuss DCT property and credit bid amount        0.20    123.00 FWD In. Report
                 per Scrivener's error and foreclosure deed.

03/22/19 BKCLM   Review P. Dopp report.                            0.40    246.00 FWD In. Report
03/27/19 BKCLM   Telephone conference with R. Glass, P. Dopp       0.50    277.50 LW In. Report
                 and F. DeBorde regarding contribution analysis
                 and strategy regarding tomorrow's hearing.


03/27/19 BKCLM   Draft and file notice regarding preliminary       0.30    166.50    LW   In. Report
                 contribution analysis.
03/27/19 BKCLM   Review draft contribution analysis.               0.20    111.00 LW In. Report
03/28/19 BKCLM   Review calculation of adequate protection         0.40    246.00 FWD In. Report
                 payment and potential overpayment to Bay
                 Circle.
02/28/19 BKCLM   Discuss contribution claim analysis.              0.20    123.00 FWD In. Report




                                                   42
 Case 15-58444-wlh    Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                Desc Main
                                  Document     Page 43 of 50

                                     First Interim Fee Application
  Date   Task    Description                                     Hours Fee Amt     Tkpr Category
02/28/19 BKCLM   Emails to and from P. Dopp regarding              0.20     123.00 FWD In. Report
                 contribution claim.
02/15/19 BKCLM   Review contribution memo and discuss impact       0.20     123.00 FWD Init LR
                 of same on analysis.
02/15/19 BKCLM   Discuss contribution analysis and amount of       0.80     492.00 FWD Init LR
                 claims and proper methods for calculating
                 contribution analysis.
02/14/19 BKCLM   Drafted and revised memo containing research.       2.50   700.00 TW Init. LR

02/14/19 BKCLM   Meeting with T. Wagner regarding researching        0.20   111.00   LW   Init. LR
                 contribution claim and apportionment of
                 damages.
02/14/19 BKCLM   Review and revise memorandum regarding              0.70   388.50   LW   Init. LR
                 contribution analysis.
02/14/19 BKCLM   Researched process for determining the              2.00   560.00 TW Init. LR
                 amount of contribution under Georgia law and
                 national trends.
02/11/19 BKCLM   Pulled marshalling order and researched             0.90   252.00 TW Init. LR
                 contribution under Georgia law.
02/15/19 BKCLM   Discussed method of calculation of                  1.20   336.00 TW Rev docs/FA
                 contribution.
02/11/19 BKMT    Discuss contribution and subrogation analysis       0.10    61.50 FWD Rev docs/FA
                 needed and review Court's order on
                 subrogation claim.
02/11/19 BKCLM   Meet with P. Dopp and R. Glass regarding next       0.70   430.50 FWD Rev docs/FA
                 steps in case.
02/11/19 BKCLM   Meeting with R. Glass and P. Dopp regarding         0.90   499.50   LW   Rev docs/FA
                 analysis of contribution claim and case strategy.

02/11/19 BKCLM   Send documents to P. Dopp regarding                 0.20   111.00   LW   Rev docs/FA
                 contribution claim.
02/11/19 BKCLM   Prepare for meeting with R. Glass and P.            0.40   222.00   LW   Rev docs/FA
                 Dopp.
02/14/19 BKCLM   Emails with P. Dopp regarding starting date         0.40   246.00 FWD Rev docs/FA
                 and discussion of payments.
02/14/19 BKCLM   Pull and save documents regarding                   0.20    28.00 ME Rev docs/FA
                 contribution analysis.
02/18/19 BKCLM   Emails with J. Murovitz regarding production        0.20   123.00 FWD Rev docs/FA
                 of information regarding contribution analysis.

02/20/19 BKCLM   Reviewed bankruptcy docket for basis of             2.00   560.00 TW Rev docs/FA
                 Good/SEG Gateway's $2,675,000 claim.

03/14/19 BKCLM   Review documents produced by Bay Point              0.30   166.50   LW   Rev docs/FA
                 Capital Partners in response to subpoena.




                                           43
 Case 15-58444-wlh    Doc 223     Filed 04/15/21 Entered 04/15/21 15:57:21            Desc Main
                                 Document     Page 44 of 50

                                    First Interim Fee Application
  Date   Task    Description                                    Hours Fee Amt     Tkpr Category
03/15/19 BKCLM   Discuss contribution claim analysis and          0.30     184.50 FWD Rev docs/FA
                 banking returns.
03/15/19 BKCLM   Reviewed documents turned over by Bay Point      2.10     588.00 TW Rev docs/FA
                 in response to subpoena regarding payments
                 made by Debtors.
03/18/19 BKCLM   Reviewed documents provided by Bay Point.      0.20     56.00 TW Rev docs/FA

02/28/19 BKCLM   Analysis of Bay Point Capital debt and         0.70    388.50   LW   Rev docs/FA
                 payments
02/28/19 BKCLM   Review and analyze settlement agreement with   0.70    388.50   LW   Rev docs/FA
                 Wells Fargo.




                                                 44
 Case 15-58444-wlh      Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                    Desc Main
                                    Document     Page 45 of 50

                                    Second Interim Fee Application
  Date      Task   Description                                  Hours Fee Amt  Tkpr Category
05/31/19   BKCLM   Review court's adequate protection order      0.30 $ 166.50 LW AP
                   regarding subrogation claim.
05/31/19   BKCLM   Telephone conference with S. Story regarding       0.20   $   111.00   LW    AP
                   researching issues regarding subrogation claim.

06/03/19   BKCLM   Research regarding subrogation claim held by       3.00   $   375.00   SJS   AP
                   Bay Circle.
06/04/19   BKCLM   Meeting with S. Story regarding subrogation        0.30   $   166.50   LW    AP
                   research.
06/04/19   BKCLM   Continue research regarding subrogation claim      3.00   $   375.00   SJS   AP
                   under Georgia law.
06/05/19   BKCLM   Draft and revise memo on subrogation.              3.00   $   375.00 SJS AP
06/06/19   BKCLM   Talk with L. Wolgast regarding Good Gateway        0.30   $   184.50 FWD AP
                   as well as arguments in connection with
                   subrogation.
06/06/19   BKCLM   Discuss subrogation argument with L. Wolgast       0.20   $   123.00 FWD AP
                   and research on same.
06/06/19   BKCLM   Meeting with S. Story regarding research           0.20   $   111.00   LW    AP
                   regarding subrogation.
06/07/19   BKCLM   Research regarding subrogation claim.              1.70   $   943.50   LW    AP
06/07/19   BKCLM   Draft brief regarding subrogation claim under      1.80   $   999.00   LW    AP
                   adequate protection order.
06/10/19   BKCLM   Research issues related to potential subrogation   1.30   $   721.50   LW    AP
                   claim of Bay Circle.
06/19/19   BKCLM   Discuss standing order and subrogation             0.30   $   184.50 FWD AP
                   arguments.
06/19/19   BKCLM   Finalize and file brief regarding Adequate         1.00   $   555.00   LW    AP
                   Protection Order.
06/19/19   BKCLM   Prepare service list and e-file Trustee’s          0.30   $    42.00   ME AP
                   Subrogation Brief.
06/20/19   BKCLM   Review D. Dotson's brief and W. Jones' brief       0.50   $   307.50 FWD AP
                   on revision of adequate protection order.

06/13/19   BKCLM   Draft position statement regarding modifying       1.30   $   721.50   LW    AP
                   Adequate Protection Order regarding
                   subrogation claim, motion to approve consent
                   order regarding Gateway standing and consent
                   order regarding Gateway standing to pursue
                   contribution claim.


06/03/19   BK363   Draft amendment to settlement agreement with       2.40   $ 1,332.00   LW    BP revised SA
                   Bay Point, notice of filing amendment and
                   9019 order and revise same




                                                    45
 Case 15-58444-wlh       Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                   Desc Main
                                     Document     Page 46 of 50

                                      Second Interim Fee Application
  Date      Task    Description                                     Hours Fee Amt  Tkpr Category
06/04/19   BK363    Numerous calls with J. Isbell regarding changes 1.00  $ 615.00 FWD BP revised SA
                    to settlement agreement and order and talk
                    with R. Glass regarding status.


06/04/19   BK363    Multiple emails regarding settlement with Bay      0.90   $   553.50 FWD BP revised SA
                    Point.
06/04/19   BK363    Multiple emails regarding settlement with Bay      0.90   $   499.50   LW   BP revised SA
                    Point.
06/05/19   BK363    Emails with H. Sewell and W. Jones regarding       0.10   $    55.50   LW   BP revised SA
                    9019 order and settlement agreement
                    amendment regarding settlement with Bay
                    Point.
06/06/19   BK363    Talk with R. Glass regarding amendment to          0.10   $    61.50 FWD BP revised SA
                    Bay Point settlement agreement.
06/10/19   BK363    Telephone conference and emails with court         0.10   $    55.50   LW   BP Revised Sa
                    clerk regarding 9019 order regarding settlement
                    with Bay Point Capital.
06/14/19   BKCLM    Search Georgia Clerks Authority for all UCC’s      0.50   $    70.00   ME BP Revised SA
                    filed by Wells Fargo against all Georgia entity
                    Debtors to determine if original UCC’s were
                    assigned and/or continued and search Florida
                    Secured transaction Registry regarding same for
                    Bay Circle Properties, LLC.


06/28/19   BK363    Emails from J. Isbell regarding dismissal and      0.30   $   184.50 FWD BP Revised SA
                    regarding hearing on consent order.
06/06/19   BK363    Finalize and file amendment to settlement with     0.40   $   222.00   LW   BP Revised SA
                    Bay Point Capital, notice of same and 9019
                    order.
04/23/19   BKCLM    Review P. Dopp's report and subrogation            0.20   $   123.00 FWD Det Claim
                    analysis and talk with L. Wolgast regarding
                    contribution analysis in P. Dopp's report and
                    changes to Bay Circle claim.


04/23/19   BKCLM    Telephone conference with F. DeBorde               0.30   $   166.50   LW   Det Claim
                    regarding draft analysis by P. Dopp and
                    revisions regarding same.
04/23/19   BKCLM    Telephone conference with P. Dopp regarding        0.30   $   166.50   LW   Det Claim
                    revisions to contribution analysis.
04/24/19   BKCLM    Talk with L. Wolgast regarding subrogation         0.10   $    61.50 FWD Det Claim
                    analysis.
04/24/19   BKCLM    Review calculations of Bay Circle's contribution   0.20   $   123.00 FWD Det Claim
                    claim under two assumptions.
04/24/19   BKCLM    Discuss P. Dopps contribution analysis.            0.20   $   123.00 FWD Det Claim
04/24/19    BK363   Revise Bay Point contribution analysis.            0.20   $   123.00 FWD Det Claim



                                                     46
 Case 15-58444-wlh      Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                   Desc Main
                                    Document     Page 47 of 50

                                     Second Interim Fee Application
  Date      Task   Description                                   Hours Fee Amt    Tkpr Category
04/24/19   BKCLM   Emails with L. Wolgast regarding P. Dopp       0.20 $ 123.00 FWD Det claim
                   analysis.
04/24/19   BK363   Telephone conference with P. Dopp regarding    0.10 $    55.50 LW Det claim
                   revised contribution analysis.
04/24/19   BKCLM   Email R. Glass regarding contribution analysis.    0.10   $    55.50   LW   Det claim

04/24/19   BKCLM   Telephone conference with P. Dopp regarding        0.40   $   222.00   LW   Det claim
                   revised contribution analysis.
04/24/19   BKCLM   Telephone conference with F. DeBorde               0.20   $   111.00   LW   Det claim
                   regarding P. Dopp's revised contribution
                   analysis.
04/25/19   BKCLM   Revise motion for determination of the amount      0.50   $   307.50 FWD Det claim
                   of Bay Circle's contribution claim and extensive
                   discussions with L. Wolgast regarding motion.

04/25/19   BKCLM   Talk with L. Wolgast regarding finalizing P.       0.20   $   123.00 FWD Det claim
                   Dopp's subrogation analysis and need to
                   discuss same with Good Gateway.
04/25/19   BKCLM   Revise contribution claim analysis and motion      0.60   $   369.00 FWD Det claim
                   and call R. Glass regarding report.
04/25/19   BKCLM   Review and revise P. Dopp report regarding         1.00   $   555.00   LW   Det claim
                   contribution on claim.
04/25/19   BKCLM   Telephone conference and emails with P. Dopp       0.50   $   277.50   LW   Det claim
                   regarding revisions to report.
04/25/19   BKCLM   Draft motion to determine amount of Bay            1.00   $   555.00   LW   Det claim
                   Circle's contribution claim.
04/25/19   BKCLM   Review revised P. Dopp report regarding            0.50   $   277.50   LW   Det claim
                   contribution claim and revise same.
04/25/19   BKCLM   Revise contribution report and motion              1.50   $   832.50   LW   Det claim
                   regarding same.
04/25/19   BKCLM   Emails with W. Jones regarding draft               0.20   $   111.00   LW   Det claim
                   contribution report.
04/26/19   BKCLM   Discuss P. Dopp's report regarding Bay Circle      0.20   $   123.00 FWD Det claim
                   contribution claim and hearing thereon.

04/29/19   BKCLM   Review default rule regarding contribution         0.20   $   123.00 FWD Det claim
                   claim analysis.
04/29/19   BKCLM   Discuss with L. Wolgast contribution claim         0.40   $   246.00 FWD Det claim
                   report filing and notice needed.
04/30/19   BKCLM   Revise notice of hearing regarding trustee's       0.30   $   166.50   LW   Det claim
                   motion regarding Bay Circle contribution claim
                   and discuss same with court clerk.
04/30/19   BKCLM   Draft notice of hearing regarding trustee's        0.30   $   166.50   LW   Det claim
                   motion regarding Bay Circle contribution claim




                                                    47
 Case 15-58444-wlh      Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                  Desc Main
                                    Document     Page 48 of 50

                                     Second Interim Fee Application
  Date      Task   Description                                     Hours Fee Amt  Tkpr Category
05/22/19   BKCLM   Email regarding contribution claim objection     0.20 $ 123.00 FWD Det claim
                   and detailed discussion of H. Sewell objection.

05/23/19   BKCLM   Review equity response to contribution claim      0.50   $   307.50 FWD Det claim
                   analysis and their objection thereto.
05/24/19   BKCLM   Talk with L. Wolgast regarding hearing on         0.60   $   369.00 FWD Det claim
                   contribution objections and next step.
05/24/19   BKCLM   Emails with H. Sewell and D. Dotson regarding     0.20   $   111.00   LW   Det claim
                   contribution motion.
05/28/19   BKCLM   Discuss objections and contribution motion.       0.20   $   123.00 FWD Det claim

05/28/19   BKCLM   Draft direct examination outline for P. Dopp.     1.50   $   832.50   LW   Det claim

05/28/19   BKCLM   Continue drafting and revise outline for direct   1.00   $   555.00   LW   Det claim
                   examination of P. Dopp.
05/29/19   BKCLM   Discuss contribution claim.                       0.20   $   123.00 FWD Det claim
05/29/19   BKCLM   Talk with H. Sewell regarding next steps in       0.20   $   123.00 FWD Det claim
                   connection with contribution claim, adversary
                   proceeding and other issues associated with
                   prosecution of claim.
05/31/19   BKCLM   Discuss revise contribution claim regarding       0.10   $    61.50 FWD Det claim
                   four solvent debtors.
06/21/19   BKCLM   Review equities' objection to contribution and    0.40   $   246.00 FWD Det claim
                   subrogation claim.
04/03/19   BKCLM   Review and revise confidentiality agreement       0.40   $   222.00 LW     Gather docs
                   regarding document production by Wells
                   Fargo.
04/09/19   BKCLM   Review confidentiality agreement and emails       0.20   $   111.00 LW     Gather docs
                   with M. Demont regarding same.
04/17/19   BKCLM   Download document production from Wells           0.20   $    28.00   ME Gather docs
                   Fargo Bank.
04/16/19   BKCLM   Emails regarding Wells Fargo account.             0.20   $   123.00 FWD Gather docs
05/29/19   BKCLM   Telephone conference with H. Sewell regarding     0.40   $   222.00 LW Hearing
                   contribution claim issues.
05/30/19   BKCLM   Attend hearing regarding motion to approve        4.00   $ 2,220.00   LW   Hearing
                   settlement with Bay Point Capital, motion to
                   determine Bay Circle contribution claim and
                   MMM First Fee Application.


04/19/19   BKCLM   Extended call with P. Dopp and R. Glass           0.20   $   123.00 FWD Rev docs/FA
                   regarding reconciliation of claim and
                   subrogation claim and report needed as well as
                   reconciliation of Bay Point claim.
04/19/19   BKCLM   Telephone conference with R. Glass, P. Dopp       1.00   $   555.00   LW   Rev docs/FA
                   and F. DeBorde regarding contribution
                   analysis.


                                                     48
 Case 15-58444-wlh      Doc 223      Filed 04/15/21 Entered 04/15/21 15:57:21                  Desc Main
                                    Document     Page 49 of 50

                                   Second Interim Fee Application
  Date      Task   Description                                 Hours Fee Amt  Tkpr Category
06/03/19   BKCLM   Draft motion and order regarding granting    0.90 $ 499.50 LW Standing
                   Gateway standing regarding
                   subrogation/contribution claims.
06/06/19   BKCLM   Telephone conference with F. DeBorde              0.20   $   111.00   LW   Standing
                   regarding standing stipulation and pleadings
                   due June 20 and argument for same.


06/19/19   BKCLM   Discuss standing Order.                           0.20   $   123.00 FWD Standing
06/19/19   BKCLM   Review Gateway markup to standing proposal        0.40   $   246.00 FWD Standing
                   and talk with L. Wolgast regarding same.

06/19/19   BKCLM   Discuss Gate Goodway standing.                    0.20   $   123.00 FWD Standing
06/19/19   BKCLM   Review Gateway's revisions to standing order.     0.10   $    55.50 LW Standing

06/19/19   BKCLM   Meeting with F. DeBorde regarding standing        0.10   $    55.50   LW   Standing
                   order.
06/19/19   BKCLM   Revise standing order.                            0.10   $    55.50   LW   Standing
06/19/19   BKCLM   Emails with A. Alexander regarding revised        0.10   $    55.50   LW   Standing
                   order.
06/19/19   BKCLM   Finalize and file motion to approve standing      0.20   $   111.00   LW   Standing
                   order and proposed standing order.

06/20/19   BKCLM   Finalize and file stipulation regarding Gateway   0.20   $   111.00   LW   Standing
                   standing regarding contribution claims.

06/21/19   BKCLM   Discuss standing order.                           0.20   $   123.00 FWD Standing
06/27/19   BKCLM   Meeting with Good Gateway.                        0.20   $   123.00 FWD Standing
06/28/19   BKCLM   Discuss scheduling meeting with Good              0.30   $   184.50 FWD Standing
                   Gateway and finalize same.
06/28/19   BKCLM   Email regarding motion for entry regarding        0.20   $   123.00 FWD Standing
                   Good Gateway's standing with subdivision
                   claims.
06/28/19   BKCLM   Discuss notice of hearing on consent order for    0.20   $   123.00 FWD Standing
                   Good Gateway.
06/28/19   BKCLM   Discuss status of hearing and consent order.      0.20   $   123.00 FWD Standing

07/03/19   BKCLM   Discuss standing order.                           0.20   $   123.00 FWD Standing
07/03/19   BKCLM   Discuss consent order on standing.                0.20   $   123.00 FWD Standing
07/16/19   BKCLM   Discuss filing of intent to pursue NRCT own       0.20   $   123.00 FWD Standing
                   contribution claim.
07/17/19   BKCLM   Discuss standing motion and contribution          0.40   $   246.00 FWD Standing
                   claims.




                                                    49
Case 15-58444-wlh      Doc 223    Filed 04/15/21 Entered 04/15/21 15:57:21   Desc Main
                                 Document     Page 50 of 50



Distribution List

Frank W. DeBorde
Lisa Wolgast
Morris, Manning & Martin, LLP
3343 Peachtree Road, N.E.
Suite 1600
Atlanta, Georgia 30326

Ronald L. Glass
Glass Ratner Advisory & Capital Group
Suite 1225
3445 Peachtree Road, NE
Atlanta, GA 30326

M. Denise Dotson
M. Denise Dotson, LLC
PO Box 767
Avondale Estates, GA 30002

David Weidenbaum
Office of the U.S. Trustee
Room 362
75 Ted Turner Drive, SW
Atlanta, Georgia 30303




                                            50
